


Exhibit 10.3
SPECIAL PERFORMANCE-BASED RETENTION AWARD AGREEMENT
PNM RESOURCES, INC. SECOND AMENDED AND RESTATED
OMNIBUS PERFORMANCE EQUITY PLAN
PNM Resources, Inc., a New Mexico corporation, (“PNMR” or the “Company”) hereby
grants to Patricia K. Vincent-Collawn, (the “Participant”) a Participant in the
PNM Resources, Inc. Second Amended and Restated Omnibus Performance Equity Plan,
as it may be amended (the “Plan”), the opportunity to earn a Performance Share
Award (the “Award”). Pursuant to the Company's Equity Compensation Awards
Policy, the grant is made effective as of March 5, 2012, which is the first
trading day after expiration of the black-out period that was in effect on
February 28, 2012, the day on which the Board of Directors approved the Award.


Capitalized terms used in this Performance-Based Retention Award Agreement (the
“Agreement”) and not otherwise defined in this Agreement shall have the meanings
given to such terms in the Plan.


1.Grant. To reward the Participant for the attainment of the Performance Goals
described below and incentivize and encourage the Participant to remain with the
Company for an extended period of time, the Company hereby grants to Participant
the opportunity to earn 135,000 Performance Shares, based upon Company's
performance over the Performance Period (defined in Section 3), in accordance
with and subject to the terms and conditions set forth in this Agreement. The
Award evidenced by this Agreement is intended to be a Performance-Based Award
granted pursuant to Section 12 of the Plan and, as a result, is subject to the
requirements of Section 12 of the Plan.


2.Award Subject to Plan. This Award is granted pursuant to the Plan, as amended
by the First, Second and Third Amendments thereto. The terms of the Plan, as
amended, are hereby incorporated by reference.


3.Performance Period. The Performance Period for this Award began on January 1,
2012 and ends on December 31, 2016.


4.Performance Goals.


(a)General. If the Company achieves an annualized compounded increase in its
“Total Shareholder Return” of 5% or more between January 1, 2012 and
December 31, 2016, all of the Performance Shares (other than the Performance
Shares that are earned and vested on an accelerated basis pursuant to
Section 4(b)) will be earned and will vest on December 31, 2016. If the Company
fails to achieve this Performance Goal, all of the Performance Shares (other
than those that may have been earned and vested on an accelerated basis pursuant
to Section 4(b)) shall be forfeited.


(b)Accelerated Vesting. If the Company achieves an annualized compounded
increase in its Total Shareholder Return of 5% or more between January 1, 2012
and December 31, 2014, 35,000 Performance Shares will be earned and will vest on
an accelerated basis on December 31, 2014.



--------------------------------------------------------------------------------








(c)Total Shareholder Return Defined. For purposes of this Agreement, the “Total
Shareholder Return” will be determined by adding any dividends paid by the
Company during the relevant portion of the Performance Period to the
appreciation in the value of the Stock during the relevant portion of the
Performance Period. The appreciation shall be measured by comparing the
“Beginning Stock Price” and “Ending Stock Price” for purposes of Section 4(a),
or the “Beginning Stock Price” and the “Intermediate Stock Price” for purposes
of Section 4(b). The “Beginning Stock Price” is the average closing price of the
Stock during the 20 trading days immediately preceding the first day of the
Performance Period. The “Intermediate Stock Price” is the average closing price
of the Stock during the 20 trading days immediately preceding January 1, 2015.
The “Ending Stock Price” is the average closing price of the Stock during the
last 20 trading days of the Performance Period.


Total Shareholder Return will be calculated on a compounded annualized basis
over the relevant period. Total Shareholder Return will be calculated
conclusively by the Committee.
5.Determination of Performance Goals and Awards Payable. As of December 31, 2014
and December 31, 2016, the Committee will determine whether the Total
Shareholder Return Performance Goals described in Sections 4(a) and (b) were
achieved. The Committee then will certify, in writing, its conclusions and
submit its recommendation with respect to Participant's Award to the Board of
Directors for approval. No amount will be payable to Participant in the absence
of the Committee's certification and the approval by the Board of Directors.


6.Termination of Employment. Unless the Participant qualifies for a pro rata
Award as a result of the Participant's Termination of Employment due to death,
Disability or a Qualifying Change in Control Termination, as described in the
Plan, the Award will be forfeited upon the Participant's Termination of
Employment prior to the end of the Performance Period. For the avoidance of
doubt, pursuant to Section 13.6 of the Plan, as modified by the Second
Amendment, the Committee has determined that the Participant shall not be
entitled to a pro rata award pursuant to Section 13.1(a)(iv) of the Plan if the
Participant incurs a Termination of Employment prior to the last day of the
Performance Period due to Retirement or Impaction.


7.Form and Timing of Delivery of Certificate. As a general rule, the Award shall
be paid during the period beginning on January 1, 2017 and ending on March 15,
2017. The portion of the Award, if any, that is earned and vests on an
accelerated basis pursuant to Section 4(b) shall be paid during the period
beginning on January 1, 2015 and ending on March 15, 2015. Payments shall be
made in the form of Stock of the Company.


8.Withholding and Deductions. Company shall have the right to deduct from any
payments made by Company to the Participant, or to require that the Participant
remit to Company, an amount sufficient to satisfy any federal, state or local
taxes of any kind as are required by law to be withheld with respect to the
Performance Shares granted hereunder. Company also shall have the right to take
such other actions as may be necessary in the opinion of Company to satisfy the
tax withholding and payment obligations related to the Performance Shares
granted hereunder. Company may, in its sole discretion, permit the Participant
to elect to satisfy the Participant's minimum statutory tax withholding
obligation which may arise in connection with the Performance Shares by
requesting that Company withhold shares of Stock

2

--------------------------------------------------------------------------------




having a Fair Market Value of the Stock equal to the minimum statutory tax
withholding. Any such election shall be subject to the provisions of applicable
law and to any conditions the Committee may determine to be necessary in order
to comply with all applicable conditions of Rule 16b‑3 or its successors under
the Exchange Act. Any shares of Stock deliverable to the Participant under the
terms of this Agreement also are subject to offset by Company, and the
Participant hereby authorizes such offset, to liquidate and reduce any
outstanding debt or unpaid sums owed by the Participant to Company or its
successor.


9.Non-Assignability. The Award and Participant's rights under this Agreement
shall not be transferable other than by will or by the laws of descent and
distribution. This Performance Share Award is otherwise non-assignable. (See
Section 14 of the Plan). The terms of this Agreement and the Plan shall be
binding on the executors, administrators, heirs and successors of Participant.


10.Clawback. This Award is subject to potential forfeiture or “clawback” to the
fullest extent called for by applicable federal or state law or Company policy.
By accepting this Award, Participant agrees to return the full amount required
by applicable federal or state law or Company policy.


11.Employment Agreement. Notwithstanding anything to the contrary contained in
this Agreement, (a) neither the Plan nor this Agreement is intended to create an
express or implied contract of employment for a specified term between
Participant and Company and (b) unless otherwise expressed or provided, in
writing and by an authorized officer, the employment relationship between
Participant and Company shall be defined as “employment at will” wherein either
party, without prior notice, may terminate the relationship with or without
cause.


12.Administration. This Agreement shall at all times be subject to the terms and
conditions of the Plan and the Plan shall in all respects be administered by the
Committee in accordance with the terms of and as provided in the Plan. The
Committee shall have the sole and complete discretion with respect to the
interpretation of this Agreement and the Plan, and all matters reserved to it by
the Plan. The decisions of the majority of the Committee with respect thereto
and to this Agreement shall be final and binding upon Participant and Company.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall control.


13.Waiver and Modification. The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing signed by Company.


14.Validity and Construction. The validity and construction of this Agreement
shall be governed by the laws of the State of New Mexico.


15.Dividend Equivalents. Participant is not entitled to receive a dividend
equivalent with respect to the Performance Shares awarded pursuant to this
Agreement.


16.Compliance with Exchange Act. Performance Shares granted pursuant to this
Award are intended to comply with all applicable conditions of Rule 16b‑3 or its
successors under the Exchange Act.



3

--------------------------------------------------------------------------------




17.Voting Rights. Participant will have no voting rights with respect to the
Performance Shares until delivery of the Stock certificate in accordance with
Section 8.


18.Tax Issues. Pursuant to Section 83 of the Code, the value of the Performance
Shares will be taxed as ordinary income as of the date distributed to
Participant.


19.Regulatory Approvals and Listing. Company shall not be required to issue any
certificate for shares of Stock prior to satisfying any regulatory approval,
registration, qualification or other requirements of the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Committee, in its sole discretion, shall determine to be necessary or
advisable.


20.Adjustments. Neither the existence of the Plan nor the Award shall affect, in
any way, the right or power of Company to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in Company's
capital structure or its business; or any merger or consolidation of Company; or
any corporate act or proceeding, whether of a similar character or otherwise;
all of which, and the resulting adjustments in, or impact on, the Award are more
fully described in Section 5.3 of the Plan.


21.Participant Representation. As a condition to the receipt of any shares of
Stock hereunder, Company may require a representation from the Participant that
the Stock is being acquired only for investment purposes and without any present
intention to sell or distribute such shares.


MANY OF THE PROVISIONS OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR
PERTINENT PROVISIONS OF THE PLAN. TO THE EXTENT THIS AGREEMENT IS SILENT ON AN
ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN
PROVISIONS SHALL CONTROL.
IN WITNESS WHEREOF, Company has caused this Performance Share Award Agreement to
be executed on March 29, 2012, by its duly authorized representative.
PNM RESOURCES, INC.






By /s/ Patrick V. Apodaca     
Patrick V. Apodaca
SVP and General Counsel    

4

--------------------------------------------------------------------------------




Agreement and Consent


I hereby agree and consent to all of the terms and provisions of the PNM
Resources, Inc. Second Amended and Restated Omnibus Performance Equity Plan (the
“PEP”) and the First, Second and Third Amendments to the PEP. I further
specifically consent to the application of the Second and Third Amendments to
the PEP to my Award.


___________________________
Patricia K. Collawn


_/s/ _Patricia K. Collawn_______
Signature
Dated: March 29, 2012





5